COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Matter of B.M

Appellate case number:       01-18-00898-CV

Trial court case number:     18-CVJ-021629

Trial court:                 County Court at Law No. 2 of Fort Bend County

       Appellant, B.M., has filed a notice of appeal of the trial court’s October 4, 2018
“Waiver of Jurisdiction and Order of Transfer to a Criminal District Court Pursuant to
Texas Family Code Section 54.02(a).”1 The clerk’s record was due to be filed no later
than October 15, 2018. See TEX. R. APP. P. 4.1, 35.1(b); see also Order Accelerating
Juvenile Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right
to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015).
       After we ordered the trial court clerk to prepare and file a clerk’s record in this
appeal, a clerk’s record was filed on November 1, 2018. The Clerk of this Court then
directed the trial court clerk to file a supplemental clerk’s record containing certain trial
court documents no later than November 13, 2018. See TEX. R. APP. P. 34.5(c). A
supplemental clerk’s record has not been filed as directed.
       Accordingly, the trial court clerk is ORDERED to prepare and file, at no cost to
appellant, a supplemental clerk’s record containing:
           • Juvenile Detention Report;
           • Order of Detention, filed January 18, 2018;
           • Addendum A: Financial Report of Parents Ability to Hire an Attorney to
             Represent a Juvenile Respondent;


1
       This Court is required to bring the appeal to final disposition within 180 days of October
       3, 2018, the date the notice of appeal was filed, so far as reasonably possible. See Order
       Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
       Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015).
          • Order of Appointment of Counsel, filed January 23, 2018;
          • Summons (B.M.), filed March 26, 2018;
          • Summons (F.M.), filed March 26, 2018
          • Summons (G. M.-H.), filed March 26, 2018
          • Motion for Psychological Evaluation and Diagnostic Study, filed March 27,
            2018;
          • Order of Psychological Evaluation and Diagnostic Study, filed March 27,
            2018;
          • Juvenile Detention Report;
          • Order of Detention, filed March 29, 2018;
          • Order Appointing Guardian Ad Litem, filed March 29, 2018;
          • Psychological Evaluation;
          • Summons, filed June 4, 2018;
          • Summons (F.A.M.), filed June 4, 2018;
          • Notice of State’s Witnesses and Disclosure of Experts, filed September 27,
            2018;
          • any order appointing counsel to represent appellant on appeal;
          •    and any other documents required by Texas Rule of Appellate Procedure
              35.5(a).
See TEX. R. APP. P. 34.5(a)(1), (13), (c)(1), (3). The supplemental clerk’s record is due
to be filed in this appeal no later than 10 days from the date of this order. No
extensions will be granted.
      If a supplemental clerk’s record is not filed as directed, we may abate the
appeal and remand the case to the trial court to conduct a hearing to determine the
reason for the failure to file the supplemental clerk’s record in this appeal.
      It is so ORDERED.

Judge’s signature: __/s/ Terry Jennings_______
                   Acting individually  Acting for the Court

Date: __November 16, 2018___